EM /$ls"'*»v"' §..l§  §3"£/*% ?3'»{"{

N()'I` FOR P[FBLICATI()N` IN WEST'S HAW¢\!‘I REP()RTS ANI) PAC.IF|C RE.PORT.MEI{

NO. 30033

 

IN THE INTERMEDIATE COURT OF APPEALS

 

01=‘ THE STATE oF HAWA:‘:

MARK K. ADAMS; JOANIE ADAMS;
NELSON KOON SUNG NG and ZINNIA K.L. NG,
Plaintiffs~Appellants,

….,A,

   

v.
DOLE FOODS COMPANY, INC.,
DOLE FRESH FRUIT COMPANY, STANDARD FRUIT COMPANY, et al.,

Defendants-Appellees.

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 07-l~l204)

ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION

(By: Nakamura, Chief Judge, Foley and Leonard, JJ.)

Upon review of the record on appeal, it appears that we
do not have jurisdiction over this appeal that Plaintiffs-
Appellants Mark K. Adams, Joanie Adams, Nelson Koon Sung Ng and
Zinnia K. L. Ng (the Appellants) have asserted from the Honorable
Rom A. Trader's August 6, 2009 judgment in favor of Defendants-
Appellees Dole Food Company, Inc., and Dole Fresh Fruit Company
(the Dole Appellees), because the August 6, 2009 judgment does
not satisfy the requirements for an appealable final judgment
under Hawaii Revised Statutes (HRS) 641-l(a) (l993 & Supp. 2008),
Rules 54(b) and 58 of the Hawafi Rules of Civil Procedure
(HRCP) and the holding in Jenkins v. Cades Schutte Fleminq &
Wright, 76 HaWaiH.ll5, 1l9, 869 P.2d l334, 1338 (l994).

HRS § 64l~l(a) authorizes appeals to the intermediate
court of appeals from final judgments, orders, or decrees.

Appeals under HRS § 641-1 "shall be taken in the manner

provided by the rules of the court." HRS § 641-l(c). HRCP

NOT FOR PL’»BLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPOR'I`ER

Rule 58 requires that "[e}very judgment shall be set forth on a
separate document." Based on HRCP Rule 58, the Supreme Court of
HawaFi requires that "{a]n appeal may be taken . . . only after
the orders have been reduced to a judgment and the judgment has
been entered in favor of and against the appropriate parties
pursuant to HRCP [Rule] 58[.]" Jenkins, 76 HawaiH.at 119, 869
P.2d at l338. "[A]n appeal from any judgment will be dismissed
as premature if the judgment does not, on its face, either

resolve all claims against all parties or contain the finding

,necessary for certification under HRCP [Rule] 54(b)." Id. The

finding necessary for certification is "an express determination
that there is no just reason for delay . . . for the entry of
judgment." HRCP Rule 54(b). Therefore, when a party seeks
appellate review of an order that adjudicates one or more but
fewer than all of the claims, the "party cannot appeal from [the]
circuit court order even though the order may contain [HRCP

Rule] 54(b) certification language; the order must be reduced to
a judgment and the [HRCP Rule] 54(b) certification language must
be contained therein." Oppenheimer v. AIG Hawaii Ins. Co., 77
Hawafi 88, 93, 881 P.2d l234, 1239 (l994) (emphasis added).

Furthermore,

[I]f a judgment purports to be the final judgment in a case
involving multiple claims or multiple parties, the judgment
(a) must specifically identify the party or parties for and
against whom the judgment is enteredL and (b) must §i)
identify the claims for which it is entered, and

(ii) dismiss any claims not specifically identified[.]

Jenkins, 76 Hawai7i at ll9, 869 P.2d at 1338 (emphases added).

For example: "Pursuant to the jury verdict entered on

(date), judgment in the mount of $ is hereby entered in
favor of Plaintiff X and against Defendant Y upon counts 1
through IV of the complaint." A statement that declares
"there are no other outstanding claims" is not a judgment.

If the circuit court intends that claims other than those
listed in the judgment language should be dismissed, it must
say so: for example, "Defendant Y‘s counterclaim is

_2._

NOT FOR PUBLICA'|`I()N IN WES'I"S HAVVA.`I‘I REP()RTS AND PACII*`IC REPORTER

dismissed," or "Judgment upon Defendant Y's counterclaim is

entered in favor of Plaintiff/Counter~Defendant r," or "all

other claims, counterclaims, and cross~claims are

dismissed."

Ld; at ll9~20 n.4, 869 P.2d at 1338-39 n.4 {emphasis added).

The August 6, 2009 judgment contains the finding
necessary for certification under HRCP Rule 54(b). Nevertheless,
although the Appellants' complaint asserts seven separate counts,
the August 6, 2009 judgment purports to enter judgment in favor
of the Dole Appellees and against the Appellants without
specifically identifying the count or counts in the Appellants'
complaint on which the circuit court is entering judgment.
Therefore, the August 6, 2009 judgment does not satisfy the
requirements for an appealable final judgment under HRS § 641~
1(a), HRCP Rule 54(b), HRCP Rule 58 and the holding in Jenkins.
Absent an appealable judgment, the Appellants' appeal is
premature and we lack jurisdiction.

Accordingly, IT IS HEREBY ORDERED that Appeal No. 30033
is dismissed for lack of jurisdiction.

DATED: Honolulu, HawaiUq JaHUaFY 7' 2010-

&,]'of %Z.Waa~_

Chief Judge

  jai/n

Associate Judge